This is an appeal from a judgment rejecting the appellant's demand and dismissing his suit to annul the appointment of a receiver for a concern which appellant was a member of. There are also two appeals by opponents of the receiver's final account, from the judgments dismissing their oppositions.
The appellees have moved to dismiss the appeals for want of jurisdiction ratione materiæ. They contend that the record does not show an amount in dispute exceeding $2,000. The record does show, though, that the value of the interest which the plaintiff in the action of nullity claimed in the concern which the receiver took charge of — and in the property which he took possession of as receiver — exceeded $2,000. That gives us jurisdiction of the appeal from the judgment dismissing the suit for nullity of the appointment of the receiver. And, as the fund to be distributed, according to the final account of the receiver, exceeds $2,000, we have jurisdiction also of the appeals from the judgments dismissing the oppositions to the account. Const. 1921, art. 7, § 10, subd. 3.
The appellees urge other causes for asking for a dismissal of the appeals, which causes, if well founded, would warrant our affirming the judgments appealed from. Stated broadly, the causes are (1) that the appellants have no interest in the appeals because as plaintiffs they had no right or cause of action; (2) that the judgment appointing the receiver is res judicata; and (3) that the appellants are estopped to question the validity *Page 414 
or finality of the appointment of the receiver because they acquiesced in it. These exceptions of no cause or right of action and pleas of res judicata and estoppel were filed in the district court, and were, in terms, sustained by the judgments appealed from. We could not dismiss the appeals for those causes without thereby affirming the judgments appealed from. All of which matters will be considered when we take up the case on its merits.
The motion to dismiss the appeals is overruled.
On July 27, 1931, this appeal was dismissed on joint motion of counsel in the cause.